



Exhibit 10.4


ALLEGIANT TRAVEL COMPANY
STOCK APPRECIATION RIGHTS AGREEMENT




THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of September 9, 2016 (“(the “Effective Date”), between ALLEGIANT TRAVEL
COMPANY, a Nevada corporation (the “Company”) and John Redmond (the
“Participant”).


THE PARTIES AGREE AS FOLLOWS:


1.    Long Term Incentive Plan. The exercise of the Stock Appreciation Rights
granted under this Agreement shall be subject to the terms, conditions and
restrictions of the Allegiant Travel Company 2016 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan is available to Participant upon request and is
incorporated in this Agreement by this reference. Terms used in this Agreement
that are defined in the Plan shall have the same meaning as in the Plan, unless
the text of this Agreement clearly indicates otherwise.


2.    Grant of Stock Appreciation Rights. The Company hereby grants to
Participant pursuant to the Plan stock appreciation rights (the “SARs”) with
respect to 15,000 shares (the “Shares”) of the Company's $.001 par value common
stock (the “Common Stock”) on the terms and conditions set forth herein and in
the Plan. The SARs consist of the right to receive, upon exercise of the SAR (or
any portion thereof) a cash payment equal to the number of SARs being exercised
multiplied by the excess of the Fair Market Value (as defined in the Plan) of
the Common Stock on the date upon which the Participant exercises the SAR (or
any portion thereof) over the Exercise Price. The SARs shall only be settled in
cash and not in shares of Common Stock in the Company or any other property.


3.    Exercise Price. The exercise price (the “Exercise Price”) for the SARs
covered by this Agreement shall be $146.03 per share.


4.    Adjustment of SARs. Notwithstanding anything in this Agreement to the
contrary, the number of Shares to which the SARs granted hereunder relate and
the Exercise Price per Share shall be equitably adjusted in the event of a stock
split, stock dividend, combination or similar exchange of Shares,
recapitalization, reorganization, merger or consolidation in order to preserve
the benefits or potential benefits intended to be made available to Participant
under this Agreement. Further, the number of Shares to which the SARs granted
hereunder relate and the Exercise Price per Share may be equitably adjusted, in
the sole discretion of the Committee, in the event of an extraordinary dividend,
split-up, spin-off, warrants or rights offering to purchase Shares at a price
substantially below Fair Market Value or other similar corporate event affecting
the Shares, in each case in order to preserve, but not increase, the benefits or
potential benefits intended to be made available to Participant under this
Agreement. With respect to any such adjustments to be made in the discretion of
the Committee, such adjustments shall be made by the Committee, in its sole
discretion, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final. Unless otherwise determined by the Committee,
such adjusted awards shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying award is subject.


5.    Exercise of SARs.


A.    Exercise of SARs. Subject to the other terms of this Agreement,
Participant's right to exercise the SARs granted hereunder shall be subject to
the following Vesting Schedule wherein Participant shall be entitled to exercise
his SARs at any point in time during this Agreement only to the extent indicated
below:


Vesting Schedule
Number of SARs
Date    First Becoming Vested


First anniversary of Effective Date        1/3 of SARs granted
Second anniversary of Effective Date    1/3 of SARs granted
Third anniversary of Effective Date        1/3 of SARs granted


The vesting of SARs will be accelerated to the extent provided in that certain
Employment Agreement between the Company and the Participant dated September 9,
2016.







--------------------------------------------------------------------------------





B.    Partial Exercise. Subject to the terms of the Plan, the SARs (to the
extent vested as provided in Paragraph 5A above) may be exercised in whole or in
part.


C.    Method of Exercising SARs. Subject to Paragraph 5A above, any SARs granted
hereunder or any portion thereof may be exercised by the Participant by
delivering to the Company at its main office (attention of its Secretary)
written notice which shall set forth the Participant's election to exercise a
portion or all of the vested SARs, the number of SARs with respect to which the
SARs rights are being exercised and such other representations and agreements as
may be required by the Company to comply with applicable securities laws.


D.    Nonassignability of SARs. The SARs shall not be assignable or transferable
by the Participant except by will or by the laws of descent and distribution.
Any distributee by will or by the laws of descent and distribution shall be
bound by the provisions of the Plan and this Agreement. During the life of the
Participant, the SARs shall be exercisable only by the Participant. Any attempt
to assign, pledge, transfer, hypothecate or otherwise dispose of the SARs, and
any levy of execution, attachment or similar process on the SARs, shall be null
and void.


E.    Termination of Employment other than as a Result of Death or Disability.
If Participant ceases to be an Employee other than as a result of Participant’s
death or disability (as defined in Paragraph F below), then the SARs shall be
exercisable only to the extent exercisable (i.e., vested) on the date of
termination of employment. In such event, the vested SARs must be exercised on
or before the date that is one hundred and eighty (180) days after the effective
date of termination of employment. To the extent any portion of the SARs is not
exercisable (i.e., not vested) on the date of termination of employment, such
nonvested portion of the SARs shall terminate on the date of termination of
employment. To the extent any portion of the SARs is not exercised on or before
the date that is one hundred and eighty (180) days after the date of termination
of employment, such portion of the SARs shall terminate as of the end of such
date. Nothing in the Agreement shall be construed as imposing any obligation on
the Company to continue the employment of Participant or shall interfere or
restrict in any way the rights of the Company to discharge Participant at any
time for any reason whatsoever, with or without cause.


F.    Termination of Employment as a Result of Death or Disability. In the event
of the death or disability of the Participant while in the employ of the
Company, the personal representative of the Participant (in the event of
Participant’s death) or the Participant (in the event of Participant’s
disability) may, subject to the provisions hereof and before the earlier of the
SARs' expiration date or the date that is one hundred and eighty (180) days
after the date of such death or disability, exercise the SARs granted to the
Participant to the same extent the Participant might have exercised such SARs on
the date of Participant’s death or disability (i.e., to the extent then vested),
but not further or otherwise. To the extent any portion of the SARs is not
exercisable at the date of the death or disability of the Participant (i.e., to
the extent not then vested), such nonvested portion of the SARs shall terminate
on the date of death or disability. To the extent any portion of the SARs is not
exercised within the time period provided, such portion of the SARs shall
terminate as of the date of expiration of such time period. For purposes of this
Paragraph F, the Participant shall be considered to be subject to a disability
when the Participant is disabled within the meaning of Code Section 22(e)(3),
and the date of any such disability shall be deemed to be the day following the
last day the Participant performed services for the Company.


G.    Period to Exercise SARs. The SARs granted hereunder may, prior to their
expiration or termination, be exercised from time to time, in whole or in part,
up to the total number of Shares with respect to which they shall have then
become exercisable. The SARs granted hereunder may become exercisable in
installments as determined by the Committee; provided, however, that if the SARs
is exercisable in more than one installment, and if the employment of the
Participant is terminated, then the SARs (or such portion thereof as shall be
exercisable in accordance with the terms of this Agreement) shall be exercisable
during the period set forth in Paragraph E or F (whichever is applicable).


H.    No Exercise after Five Years. The SARs shall in no event be exercisable
after five (5) years from the date hereof.


I.    Payment of Cash Upon Exercise. Upon exercise of any portion or all of the
SARs, the Company will make payment to Participant based on the Fair Market
Value of the Common Stock on the date of exercise as provided in Item 2 above.
Deductions shall be made from any cash payment to Participant hereunder for
social security, Medicare, federal and state withholding taxes, and any other
such taxes as may from time to time be required by governmental authority.




6.    No Rights as a Shareholder. The Participant shall not have any rights as a
shareholder with respect to any SARs granted hereunder. Except as provided in
Item 4 of this Agreement or Section 12 of the Plan, no adjustment shall be made
to the SARs granted hereunder as a result of any dividends or other rights paid
with respect to the stock of the Company.







--------------------------------------------------------------------------------





7.    No Employment Rights. This Agreement shall not confer upon Participant any
right with respect to the continuance of employment by the Company, nor shall it
interfere in any way with the right of the Company to terminate such employment
at any time.


8.    Enforcement. If any portion of this Agreement shall be determined to be
invalid or unenforceable, the remainder shall be valid and enforceable to the
extent possible.


9.    Notices.  Any written notice under this Agreement shall be deemed given on
the date that is three business days after it is sent by registered or certified
mail, postage prepaid, addressed either to the Participant at his address as
indicated in the Company’s employment records or to the Company at its principal
office.  Any notice may be sent using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail or
electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


10.    Amendment.  This Agreement may not be amended except by a writing signed
by the Company and Participant.


11.    Heirs and Successors.  Subject to Item 2D above, this Agreement and all
terms and conditions hereof shall be binding upon the Company and its successors
and assigns, and upon the Participant and his heirs, legatees and legal
representatives.


12.    Interpretation.  Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


13.    Severability.  The provisions of this Agreement, and of each separate
section and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.


14.    Governing Law; Jurisdiction.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada. Each of the undersigned further agrees that any action or proceeding
brought or initiated in respect of this Agreement may be brought or initiated in
the United States District Court for the State of Nevada or in any District
Court located in Clark County, Nevada, and each of the undersigned consents to
the exercise of personal jurisdiction and the placement of venue in any of such
courts, or in any jurisdiction allowed by law, in any such action or proceeding
and further consents that service of process may be effected in any such action
or proceeding in the manner provided in Section 14.065 of the Nevada Revised
Statutes or in such other manner as may be permitted by law.  Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


15.    Waiver.  The failure of the Company to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or any other provision hereof.


16.    Deemed Signature; Counterparts.  It is contemplated that the Participant
will confirm his/her acceptance of the stock appreciation rights evidenced
hereby and the terms of this Agreement by logging onto the Plan administrator’s
website and electronically indicating his/her acceptance. As the Participant’s
information on the Plan administrator’s website is password protected, such
acceptance shall be deemed to be the Participant’s acceptance absent
Participant’s ability to establish that he did not accept this Agreement and
that whoever indicated such acceptance did so without the Participant’s
knowledge or acquiescence. Further, the acceptance by Participant of any
benefits from the stock appreciation rights granted under this Agreement
(whether by exercising such stock appreciation rights or otherwise) shall also
be deemed a confirmation by Participant of his intent to be bound by the terms
of this Agreement. If this Agreement is physically signed (which is not
required), then it may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document, and all
counterparts shall be construed together and shall constitute one instrument. 
If this Agreement is physically signed (which is not required), this Agreement
may be executed by any party by delivery of a facsimile or pdf signature, which
signature shall have the same force as an original signature.  Any party which
delivers a facsimile or pdf signature shall promptly thereafter deliver an
originally executed signature to the other parties; provided, however, that the
failure to deliver an original signature page shall not affect the validity of
any signature delivered by facsimile or pdf.  A facsimile, pdf or photocopied
signature shall be deemed to be the functional equivalent of an original for all
purposes.















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.




PARTICIPANT: John Redmond


SIGNATURE: /s/ John Redmond


DATE: September 9, 2016
ALLEGIANT TRAVEL COMPANY





By:_ /s/ Maurice J. Gallagher, Jr.
Its: Chief Executive Officer    
            





